Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-7) in the reply filed on 02/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meister et al US2018/0001089 .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 

Regarding claim 1, Meister discloses a method of signal processing in a bilateral hearing implant system[0002] having left side and right-side hearing implants[0008], the method comprising:  sensing left side and right-side sound environments with left side and right-side sensing microphones to develop corresponding left and right microphone (201) signals[0008]; preprocessing the left and right microphone signals to generate a plurality of band pass signals for each side, each band pass signal representing an associated band of audio frequencies[0008];  and processing the band pass signals in a time sequence of stimulation frames, wherein for each stimulation frame[0029], the processing includes: (i)   synchronously selecting a set of stimulation channels for each side based on spectral content of the band pass signals[0008], and (ii).  processing a limited subset of each side band pass signals corresponding to the selected 
Regarding claim 2, wherein the synchronously selecting uses a composite set of combined left and right band pass signals[0008,0009,0015,0029].
Regarding claim 3, wherein the synchronously selecting includes processing the composite set of combined left and right band pass signals using one or more masking models[0029].
Regarding claim 7, wherein the synchronously selecting chooses a defined number of greatest amplitude band pass signals independently of side.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meister et al US2018/0001089  as applied to claim 1 above, and further in view of Nielsen et al US2004/0037442.

Regarding claim 4, Meister discloses substantially the invention as claimed but failed to disclose wherein the synchronously selecting uses a master- slave hearing prosthesis that should operate as the master( and the other as a slave device) ,[0061,0062]). Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modified the method of Meister to have to synchronously selecting uses a master- slave arrangement wherein one side of the bilateral hearing implant system is selected to be a master side configured for selecting the stimulation channels, and wherein the other side of the bilateral hearing implant system is a slave side configured for using the selected stimulation channels from the master side in view of the teachings of Nielson and because the combination would have yielded predictable results.
Regarding claims 5-6, Meister discloses substantially the invention as claimed but failed to disclose wherein the master side is the side on which the  microphone signals are loudest and wherein the master side is the side on which a dominant sound object is located. However, Nielson discloses disclose a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brander US5,991,419 discloses bilateral signal processing prosthesis(title). Brander discloses a bilateral, hearing aid system processes signals provided by microphones on both sides of a user's head without requiring that wires cross the user's head. A wireless link is provided to couple signals from one side to the other. A signal processor operates, in one embodiment, on both signals to produce, for example, enhanced directionality, cancellation of off-axis noise, or spatial separation(Col.1,lines 38).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792